t c summary opinion united_states tax_court rosemarie t reynolds petitioner v commissioner of internal revenue respondent docket no 16554-08s filed date elan r kaney for petitioner james r bamberg for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax for the sole issue for decision is whether the dollar_figure petitioner received from her ex-husband is alimony and therefore includable in gross_income we hold the payments are not alimony and therefore not includable in gross_income background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in holly hill florida at the time she filed the petition petitioner and her ex-husband divorced after an 11-year marriage and signed a marital settlement agreement the marital settlement in date petitioner was college educated and her ex-husband was an educated businessman who earned dollar_figure annually from several business interests he owned they intended the marital settlement to fully settle their rights and obligations relative to one another and with respect to their 2petitioner’s marital settlement agreement labels the payments as rehabilitative alimony accordingly we will refer to them as such son wac who was ten at the time the marital settlement required petitioner’s ex-husband to make payments for distribution of their marital assets monthly child_support and rehabilitative alimony petitioner’s ex-husband was to make fixed payments at specified times in equitable distribution of the marital assets which were listed in the relevant section of the agreement he also was obligated to pay monthly child_support child_support would terminate in specified circumstances including upon the noncustodial parent’s death petitioner’s ex-husband agreed to make specified monthly payments of rehabilitative alimony to petitioner for eight years and one month pursuant to the terms of the marital settlement he agreed to pay dollar_figure per month during he also agreed to maintain a life_insurance_policy designating petitioner as beneficiary with a death_benefit sufficient to cover the total amount of rehabilitative alimony due to petitioner the marital settlement did not require specific use of the funds but did note petitioner’s enrollment in a phd program in the time of execution the parties included language specifying that the payments of rehabilitative alimony could not be modified or 3the court uses the initials of minor children see rule a 4the marital settlement quantifies the total rehabilitative alimony payments as dollar_figure failing to account for an additional dollar_figure mandated payment terminated regardless of whether circumstances changed the marital settlement also bound petitioner’s and her ex-husband’s successors heirs and assigns a florida circuit_court granted a final judgment of dissolution of marriage that incorporated by reference the marital settlement and increased the amount of rehabilitative alimony due in to dollar_figure per month totaling dollar_figure for the year petitioner received the dollar_figure from her ex-husband in as prescribed in the marital settlement petitioner and her ex- husband were not members of the same household during petitioner did not report any alimony income on her federal_income_tax return for her ex-husband however claimed alimony deductions for the dollar_figure he paid to petitioner in respondent issued the deficiency_notice to petitioner determining that petitioner failed to report the alimony she received in respondent already resolved this issue in petitioner’s favor for the taxable_year but raised it again for petitioner timely filed a petition discussion we must decide whether the dollar_figure petitioner received in is alimony and therefore includable in her gross_income petitioner claims it is a property settlement or a lump-sum payment not alimony and therefore not taxable to her respondent argues that the dollar_figure is includable as alimony we begin with the burden_of_proof where as here the key facts are fully stipulated and we are faced with a question of law our holding does not depend on the burden_of_proof we impose or the standard of review we apply instead we must reject erroneous views of the law see 124_tc_69 and the cases cited thereat 124_tc_56 we now review the federal_income_tax law regarding alimony property_settlements incident to a divorce generally are not taxable and do not give rise to income sec_1041 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir conversely alimony payments generally are taxable to the recipient and deductible by the payor in the year paid sec_61 sec_71 sec_215 the label assigned to a payment by the parties or the divorce court is not dispositive for federal_income_tax purposes see eg 77_tc_1275 sroufe v commissioner tcmemo_1995_256 instead alimony is defined as a cash payment received by or on behalf of a spouse meeting specified requirements sec_71 the parties agree that 5property interests of divorcing parties are determined by state law yet federal_law governs the federal_income_tax treatment of that property 855_f2d_289 6th cir revg on other grounds tcmemo_1986_269 petitioner satisfies all of the conditions except the requirement that the payor not be obligated to make any payments for any period after the death of the payee spouse sec_71 the language of the marital settlement does not specifically provide that petitioner’s ex-husband would be obligated to make payments after petitioner died the court must look to state law in the absence of specific agreement language to determine whether petitioner’s estate would have a right to payments of rehabilitative alimony see kean v commissioner tcmemo_2003_163 affd 407_f3d_186 3d cir notice_87_9 1987_1_cb_421 we therefore look to florida law to determine whether it would terminate the rehabilitative alimony payments at petitioner’s death florida family law provides that the characterization of alimony and other_payments is determined by their function not their title boyd v boyd so 2d fla dist ct app citing underwood v underwood so 2d fla karch v karch so 2d fla dist ct app zuccarello v zuccarello so 2d fla dist ct app alimony may be either periodic or lump sum fla stat ann sec_61 west canakaris v canakaris so 2d fla borchard v borchard so 2d fla dist ct app lump- sum alimony is a fixed non-modifiable monetary obligation that is immediately vested and therefore does not terminate upon the death of the payor or the payee boyd v boyd supra pincite see also canakaris v canakaris supra pincite borchard v borchard supra pincite lump-sum alimony despite its name may be paid in installments see borchard v borchard supra pincite respondent argues that the dollar_figure paid in was rehabilitative in nature as it was intended to pay for petitioner’s phd program and other rehabilitation respondent concludes therefore that this amount would not have been payable to petitioner’s estate had she died during because the rehabilitative purpose of the funds would have lapsed we disagree florida law provides that the rehabilitative intent of the funds is not dispositive id similarly lump-sum alimony may be rehabilitative in nature under florida law id the marital settlement obligations due to petitioner as rehabilitative alimony were fixed and certain in the number of payments and the amount of each payment they were not subject_to modification and termination by their terms this certainty was further clarified with language specifying that rehabilitative alimony could not be modified or terminated regardless of whether circumstances changed these payments met the requirements for lump-sum alimony in florida and therefore would remain payable to petitioner’s estate if she were to die see human v commissioner tcmemo_1998_106 stokes v commissioner tcmemo_1994_456 we find further support for our holding by looking to language in the marital settlement nothing in the marital settlement indicated that the rehabilitative alimony payments would terminate on petitioner’s death indeed the marital settlement language emphasized that the obligation could not be modified or terminated under any circumstances this language is in stark contrast to the language requiring child_support payments and specifying that the child_support obligation would end upon the death of the noncustodial_parent the ex-husband’s obligation to pay rehabilitative alimony was not contingent on any factor or event such as petitioner’s attending school indeed petitioner is the irrevocable beneficiary of her ex- husband’s life_insurance_policy required by the marital settlement to ensure payment of the total sum of the rehabilitative alimony petitioner and her ex-husband also bound 6when state family law is ambiguous regarding termination of payments upon payee’s death a federal court will base its decision on the divorce instrument’s language rather than engage in complex state law inquiries 102_f3d_842 6th cir affg tcmemo_1995_183 see also webb v commissioner tcmemo_1990_540 but see cunningham v commissioner tcmemo_1994_474 considering state contract law and extrinsic evidence to determine the parties’ intent where state family law did not terminate husband’s liability to make payments after wife’s death berry v commissioner tcmemo_2005_91 considering extrinsic evidence of parties’ intent regarding post-death liability to the extent permitted under state law principles their successors heirs and assigns to the terms of the marital settlement we have no reason to conclude that rehabilitative alimony payments as described in the marital settlement would terminate upon petitioner’s death see 102_f3d_842 6th cir affg tcmemo_1995_183 webb v commissioner tcmemo_1990_540 accordingly we hold that the rehabilitative alimony payments are not alimony for federal_income_tax purposes and therefore not includable in gross_income we note that respondent is not bound by his previous resolution of this issue in petitioner’s favor for the taxable_year see auto club of mich v commissioner 353_us_180 457_f2d_1 3d cir affg 54_tc_1691 we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
